Citation Nr: 1017551	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1965 to October 1969.  The Veteran is the 
recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issues not currently on appeal

The July 2007 rating decision also denied service connection 
for left ear hearing loss and granted service connection for 
tinnitus [assigning a 10 percent evaluation] and scar of the 
left ear [assigning a noncompensable evaluation].  As 
evidenced by the claims folder, the Veteran has not expressed 
his disagreement with any aspect of the July 2007 rating 
decision aside from the denial of service connection for a 
neck disability.  As such, the other issues adjudicated 
therein are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the issue 
on appeal must be remanded for further evidentiary 
development.

Reasons for remand

The Veteran has asserted entitlement to service connection 
for a neck disability, which he claims is due to his military 
service.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), the May 2007 VA examiner 
indicated that the Veteran is currently diagnosed with a 
cervical strain with minimal arthritis.  Hickson element (1) 
is therefore satisfied.

As to Hickson element (2), service treatment records confirm 
the Veteran's account of a May 1966 in-service accident 
during which he was hit in the left ear while trying to load 
a bomb.  See the service treatment records dated September 
1966.  The Board notes that service treatment records do not 
document any complaint of neck trauma or residual pain at the 
time of the accident or at any subsequent time.  However, the 
Board finds that Hickson element (2) is satisfied for the 
purposes of this remand.

As to Hickson element (3), medical nexus, the May 2007 VA 
examiner stated that "[a]ny relationship of current symptoms 
to an injury that occurred way back in the [19]60's is 
speculative."  Critically, the VA examiner provided no 
rationale for this conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Moreover, the Court of Appeals 
for Veterans' Claims (the Court) recently held in Jones v. 
Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon 
a statement that an opinion cannot be provided without 
resorting to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the 
basis for the opinion must be provided by the examiner or 
apparent upon a review of the record.  As indicated above, 
the May 2007 VA examiner provided no rationale concerning his 
opinion.  As such, this medical opinion is entitled to little 
weight of probative value.

There is no other competent medical opinion of record which 
addresses the issue of medical nexus.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's currently diagnosed neck disability and his 
military service; specifically, the May 1966 in-service 
accident.  A new medical opinion is therefore necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, which supporting rationale, 
as to whether the Veteran's currently 
diagnosed neck disability is at least 
as likely as not related to his 
military service.  The examiner should 
specifically address whether the 
Veteran's neck disability is related to 
the May 1966 in-service accident in 
which a bomb hit the Veteran in the 
left ear.  If the reviewing physician 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the Veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


